Citation Nr: 1718816	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  12-15 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD) with alcohol and substance abuse, and depression.


REPRESENTATION

Veteran represented by:	Karl Kazmierczak, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and T.D.


ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel
INTRODUCTION

The Veteran had active duty service from August 1955 to July 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Veteran testified at a Board hearing via videoconference in May 2014; a transcript of that hearing is associated with the claims file.  This case was previously remanded by the Board in July 2014.

As a final initial matter, the Board acknowledges that the Veteran's claims of service connection for diabetes and bladder cancer were certified to the Board in July 2016.  However, the Veteran has requested a Board videoconference hearing for these two issues that has not yet been scheduled.  Thus, the Board will not discuss these claims at this time.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran stated that after his separation from service, he received treatment at the VA hospital in Chicago because he was "feeling messed up."  There is no indication that any attempt to obtain these records has been made.

The Veteran reported in a June 2010 VA treatment note that he was receiving Social Security Administration (SSA) benefits.  A review of the record does not disclose any attempt to obtain those records, and such records may be potentially relevant to the claim on appeal at this time.  Thus, a remand is necessary in order to obtain those records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed Cir. 2010); see also Baker v. West, 11 Vet. App. 163, 169 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.   Obtain and all VA treatment records from the Chicago VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file. 

2.  Request from the Social Security Administration (SSA), any records relating to any application for disability benefits by the Veteran, to include any medical records considered in the adjudication of the application.  If the AOJ determines that such records are unavailable or that further efforts to obtain the SSA records would be futile, the AOJ must expressly make this determination and a copy of such determination must be associated with the claims file.

3.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim of service connection for a psychiatric disorder.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

